Citation Nr: 0844066	
Decision Date: 12/22/08    Archive Date: 12/31/08	

DOCKET NO.  07-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cold injury of the 
feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military duty from October 1948 to May 
1952.  He had service in Korea during the Korean Conflict 
from July 1950 to May 1951.  Although his occupational 
specialty was wheeled motor mechanic sergeant, he received 
the Purple Heart Medal for wounds received from a land mine 
blast in April 1951, and also received the Korean Service 
Medal with 3 Bronze Campaign Stars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Adjudication responsibilities have 
subsequently been transferred to the Louisville, Kentucky, 
RO.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Although the veteran is shown to have some abnormality of 
the feet with sensitivity to cold, these symptoms are not 
shown to have become chronic until in or around 2004 many 
years after the veteran was separated from service, and a 
preponderance of the competent clinical evidence on file is 
against a claim that these abnormalities are attributable to 
cold exposure or frostbitten feet during service in Korea.  


CONCLUSION OF LAW

Cold injuries of the feet were not incurred or aggravated in 
active military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1154, 5102, 5103, 5103A, 5107 (West 20902); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).,


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to provide reasonable 
assistance in obtaining such evidence.  

The veteran was provided formal VCAA notice in July 2005, 
prior to the issuance of the rating decision now on appeal 
from November 2005.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records and all records of 
the veteran's treatment with VA were collected for review.  
The veteran was also provided two separate VA examinations 
with a review of the claims folder and a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The veteran 
does not argue nor does the evidence on file suggest that 
there remains any outstanding and uncollected relevant 
evidence in this appeal.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of military duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain specified diseases, including organic 
diseases of the nervous system, if they are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Serviced connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

In the case of any veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection, satisfactorily lay or other evidence, if 
consistent with the conditions or hardships of combat 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) 38 C.F.R. § 3.304(d).  

Analysis:  The veteran filed his initial claim for service 
connection for cold injuries of the feet in May 2005, at age 
75, some 53 years after he was separated from service.  In 
written statements and testimony at a hearing, the veteran 
consistently reported being exposed to an extremely cold 
winter during the Korean Conflict in 1950 and 1951.  He has 
also clearly reported that he did not seek medical attention 
for his feet at any time during service, and that he did not 
begin having adverse symptoms of his feet until many years 
after service separation.  The details of the testimony 
provided by the veteran and his spouse at the hearing has 
been considered, but will not be restated here.

The service medical records are completely silent for any 
complaints, findings, treatment or diagnosis for cold 
injuries to the feet, frostbite, or any other complaints with 
respect to cold injuries.  Although the veteran is documented 
as having served as a wheel vehicle mechanic, it is clear 
that he served at various locations throughout the country, 
and indeed was wounded from a mine blast near Chun Chon, 
Korea.  The veteran has also reported initially serving in 
extremely cold weather with no cold weather gear issued, and 
the Board is well aware that most US soldiers initially 
stationed in Korea at the beginning of this conflict were 
without proper cold weather clothing.  The physical 
examination for separation from service in May 1952 also 
contains no complaints, findings or diagnosis for cold 
injuries or residuals of frostbitten feet, and the feet were 
noted to be entirely normal as were the lower extremities.  
Following separation from service, there is essentially a 
complete absence of any objective medical evidence which 
shows or suggest that the veteran manifested chronic cold 
injuries of the feet of any kind for nearly 50 years.

In May 2005, VA outpatient treatment records note that the 
veteran had mild edema of both feet and there was a 
provisional diagnosis of Raynaud's disease, which is a 
vascular disorder affecting blood flow to the extremities in 
which cold temperatures may cause blood vessel spasms that 
block blood flow to the toes.  X-rays of the feet noted no 
signs of any bony abnormality, fractures, or dislocation and 
no significant degenerative changes.  The veteran was seen by 
podiatry the same month and it was noted that his forefeet 
were cold to touch, which was suggestive of cold exposure, 
and the assessment was peripheral neuropathy due to cold 
exposures of bilateral feet.  Later that year, another 
outpatient treatment record notes both questionable 
neuropathy and questionable old frostbite of both feet, left 
greater than right.  

The veteran was subsequently referred for VA examination in 
August 2005, and this included a complete review of his 
claims folder.  At this time, the veteran reported that his 
essential symptom was cold feet in winter with a date of 
onset of these symptoms in 1985, still many years after 
service separation.  There was no history of trauma, trauma 
hospitalization or surgery.  The veteran reported being 
exposed to cold weather during service in Korea, but 
indicated that he had not received any form of medical 
treatment during service.  Current examination revealed no 
Raynaud's disease, and no hyperhydrosis.  There was no 
tingling, weakness, swelling, muscle cramps, recurrent fungal 
infections, or decreased or lost sensations.  There was noted 
an abnormal color of the left foot on cold exposure.  
However, there was no breakdown or ulceration of the feet, no 
abnormalities of the nails, no change in skin thickness, and 
no arthritis or stiffness of affected joints.  The veteran's 
gait, carriage, and posture were normal, examination of the 
skin of both feet was entirely normal, and all radial and 
posterior tibial pulses were normal for both feet.  Deep 
tendon reflexes were normal, and sensory function testing to 
both vibration and touch was normal.  There was no muscle 
atrophy, no swollen joints, no pes planus, and normal 
strength of ligaments.  The report of this examination was 
that a complete examination of both feet was entirely within 
normal limits, and although there was a history of cold 
exposure, no residual effects of such cold exposure could be 
identified on examination.  It was further this doctor's 
opinion that any current abnormalities found were not caused 
by or the result of military service.  There was no evidence 
for frostbite or frozen feet at any time during service and 
no symptoms of the feet for decades following service 
separation.  

The veteran was subsequently provided another VA examination 
specifically for cold injury protocol in August 2007.  Again, 
the veteran's entire claims file was available and reviewed 
by the physician.  The physician noted that there was no 
complaints, findings, treatment or diagnosis for cold injury 
or frostbitten feet at any time during service, and no record 
of any treatment for the feet from any source until about 
2004.  The physician took a complete history from the veteran 
regarding his military experience in Korea, and that history 
is entirely consistent with prior written statements and 
testimony at the hearing.  The veteran reported that he got a 
cold feeling in his feet, but sensitivity and sometimes pain 
in cold weather, and color changes in the toes, commencing 
some five to six years earlier.  There were no complaints of 
numbness at the time of examination, but later the veteran 
said that he did have numbness.  He reported that he had been 
prescribed Gabapentin, a low dose anticonvulsant which also 
is known to palliate neurological pain.  

The examining physician noted there was no history of 
diabetes or hypertension for the veteran, but that he did 
have a 30-year history of smoking, but this ended in 1978.  
Again, the veteran reported that he did not seek treatment at 
any time for injury to his feet during service or that he 
never missed any duty as a result of frozen feet.  He 
reported that there was pain or sensitivity of both feet, 
left worse than right.  Frequency was reported as 
intermittent, depending on exposure to cold outside.  Later 
in the examination, the veteran reported that he had pain at 
all times.  There was no finding of weakness, swelling, 
muscle cramps, recurrent fungal infections, and no breakdown 
or ulceration of the feet.  There was also no change in skin 
thickness and no arthritis or stiffness of joints of the 
feet.  The examination of the feet was essentially normal in 
all respects, except the Board notes that at this time, hair 
growth was noted to be absent for both feet, unlike at the 
time of the 2005 VA examination.  Pulses at the ankles and 
feet were considered normal.  Sensory examination did reveal 
that vibration and light touch were absent on the dorsum of 
the lateral three toes of the left foot, although intact on 
the plantar surfaces of all toes except the third toe.  
Peripheral pulses for both feet were normal.  Recent X-rays 
were reviewed and revealed no acute or significant bony 
abnormality.

The physician conducting this examination wrote that the 
veteran's history provided was poor as to the timing of the 
cold injury because there was no specific incident noted, and 
the physician also did not find that the symptoms reported 
correlated with a freezing injury or a severe non-freezing 
injury.  The physician wrote that there were subjective 
findings from examination of a mild peripheral neuropathy of 
the feet which were not consistently reported in the 
veteran's history.  The physician noted that testing for 
sensation was markedly better upon examination in September 
2005 than it was at present.  It was the experience of this 
doctor that abnormal findings "once in place they are 
permanent."  Finally, this doctor concluded that he could 
make no objective findings on physical examination or X-rays 
that showed that the veteran had previous cold injuries to 
the feet.

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for cold injuries with residuals of frostbite to the feet.  
Although early VA treatment records do note a provisional 
diagnosis of Raynaud's disease, Raynaud's disease is not 
automatically attributable to a frozen feet etiology, and it 
is noteworthy that this diagnosis has never been repeated on 
any subsequent outpatient treatment or VA examination on 
file.  There are subjective notations of peripheral 
neuropathy made on an outpatient basis without complete 
examination and record review, but both comprehensive VA 
examinations on file, which included a complete review of the 
veteran's claims folder record, identically concluded that 
the veteran did not, at present, have identifiable residuals 
of frozen feet from military service in the 1950's.  Although 
the veteran has been noted to have some neurological symptoms 
regarding the toes, left worse than right, and a sensitivity 
to cold, he is not shown to manifest the type of chronic 
findings for the feet which are generally shown by an 
individual who has had frozen feet or frostbite or other 
significant cold injury.  A clear preponderance of the 
evidence on file is against the veteran's claim.  The veteran 
did not submit any independent or private medical evidence or 
opinion in support of his claim.  

It is noteworthy to the Board that the service medical 
records are entirely silent for any complaints or findings, 
treatment, or a diagnosis of frozen feet during service, and 
the veteran has consistently reported that he never sought 
treatment for frozen feet at any time during service.  
Physical examination for service separation noted that the 
feet and lower extremities were normal.  There is a complete 
absence of any objective evidence showing a chronicity of 
symptoms reasonably attributable to frozen feet during 
service for some 50 years after the veteran was separated 
from service.  Current symptoms, commencing in or around 
2004, are not shown to result from cold injury during service 
in the 1950's.  

The Board has certainly considered the provisions of 
3838 U.S.C.A. § 1154(b), but that law is generally applicable  
to cases where no medical records were created or obtained as 
a result of a veteran's combat service, and it is clear in 
this case that the veteran did not seek medical treatment at 
any time during service for his feet.  The Board is well 
aware that virtually all American veterans who served in 
Korea during that conflict were subject to extreme and severe 
cold, and every reasonable doubt in such cases is resolved in 
the veteran's favor.  In this case, however, there is no 
reasonable doubt in that two thorough VA examinations with 
records review firmly found that the veteran does not have 
current residuals of frozen feet. 


ORDER

Entitlement to service connection for cold injury to the feet 
is denied.  


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


